Thompson, Ch. J.,
delivered thé opinion of the court. The statute (1. N. R. L. 410.) declares, that if any person shall, knowingly and designedly, by false pretence, obtain any money goods, or chattels, &c., with intent to cheat or defraud any person, he shall be punished, &c. This is a transcript of the English statute, (30 Geo. 2. ch. 24.) which, according to the English decisions, has been considered as extending the common law offence of cheating, and as introducing a new rule of law. The common law extended to cheats, effected by means of any false token, having the semblance of public authority, or in any manner touching the public interest. And this was the principle adopted by this court in the case of The People v. Babcock, (7 Johns. *293Rep. 201.) which was an indictment at common law. The statute (33 Hen. 8. ch. 1.) extended the common law rule, but still required some false token to be used. But this being found too limited to prevent the evil intended, the statute of Geo. 2. was passed, which adopted the more general terms of false pretences ; and which has been considered, in England, as extending to every case where a party has obtained money or goods, by falsely representing himself to be in a situation in which he was not, or by falsely representing any occurrence that had not happened, to- which persons of ordinary caution might give credit. (3 Term Rep. 98.) The ingredients of the offence are, obtaining the goods by false pretences, and with an intent to defraud. In this case there was a false pretence, and one, too, very naturally calculated to deceive and impose upon the seller, and that pretence was false. If the false pretence created the credit, it has been considered as bringing the case within the statute. (2 East, C. L. 830.) That the credit in this case was obtained by means of the false pretence cannot be doubted. According to these principles, therefore, which appear to be fully warranted by the words of the statute, the case before us clearly falls within it, the jury having found the facts stated in the indictment to be true. We are accordingly of opinion that judgment ought to be pronounced upon the prisoner in the court below.